Citation Nr: 0705413	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for substance abuse 
disorder.

9.  Entitlement to service connection for a right leg 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Philadelphia, 
Pennsylvania.

Although the veteran requested a local hearing before a 
decision review officer, he failed to report for the hearing 
when scheduled.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
he has since made no request for another hearing.  

The issues of entitlement to service connection for a right 
leg disorder and entitlement to service connection for 
substance abuse disorder are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran has no current disability of the left hip, 
knee, leg, ankle or foot.

2.  The veteran has no current disability of the right hip or 
back.  

CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A left hip disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  A left ankle disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  A left foot disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

6.  A right hip disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

7.  A back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders of 
the left hip, knee, leg, ankle, and foot, and for disorders 
of the right hip and the back.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, claims of entitlement to service 
connection for right hip, right leg, and back disorders were 
denied as not well grounded in September 1998.  Those claims 
were adjudicated on a de novo basis in accordance with the 
VCAA in September 2002.  His other claims were also 
adjudicated in that decision.  The record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA by letter mailed in July 2002.  
Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed disabilities of 
the left knee, left hip, left ankle, left leg, left foot, 
right hip and back.  Consequently, no disability ratings or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the veteran has been afforded an 
opportunity to be examined by a VA physician in conjunction 
with his claims.  He failed to report for the scheduled 
examination.  No good cause for his failure to report has 
been demonstrated.  It is clear that the veteran was aware of 
the scheduled examination.   He stated in a VA Form 21-4138 
dated in September 2003 that he did not make the appointment 
because he was not himself at the time and was not in the 
right frame of mind.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, and the 
examination is scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.  In this case, entitlement 
to service connection for the claimed disabilities cannot be 
established because there is no medical evidence of current 
diagnoses or medical nexus.  The veteran's assertion that he 
was not in the right frame of mind is not considered good 
cause, especially in light of his failure to notify VA at the 
time of the appointment, or to have the examination 
rescheduled.  Accordingly, the claims will be evaluated based 
on the evidence of record.  

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was seen in 
late June 1975 for complaint of right knee pain following an 
automobile accident.  The veteran underwent physical therapy 
in July 1975 and was put on physical profile for contusions 
of the right knee.  X-rays taken in November 1975 revealed 
only soft-tissue swelling, but no fracture.  Also in November 
1975, the veteran reported catching his foot in a hole while 
running.  A right ankle sprain was diagnosed.  

Service medical records do not show that the veteran was 
found to have a disorder of the left knee, hip, leg, ankle, 
or foot.  The report of examination for discharge in June 
1976 shows that the veteran's lower extremities were found to 
be normal on clinical evaluation.  In July 1976, the veteran 
completed a form indicating that his condition had changed 
since his discharge examination.  He stated that his left leg 
had been smashed.  No other details were given.  

The post-service medical evidence of record shows that the 
veteran currently has a diagnosis of a contusion to the right 
knee.  However, there is no medical evidence of a diagnosis 
of a disability of the left knee, left hip, left ankle, left 
leg, left foot, right hip, or back.  Post-service medical 
evidence is essentially negative with respect to disability 
of the left lower extremity.  An April 1981 VA 
hospitalization report shows normal findings on physical 
examination.  A September 1997 VA hospitalization record 
notes that physical examination was within normal limits with 
the exception of some edema in both lower extremities.  

A May 2002 VA mental heath clinic note contains a medical 
history as presented by the veteran, including "[a]rthritis 
in both legs."  Information which is simply recorded by a 
medical examiner, unenhanced by any medical comment by the 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Similarly, an October 1997 VA hospitalization report shows an 
Axis III finding of chronic low back pain.  However, given 
that physical examination at the time was within normal 
limits, the Board finds that this is also a recitation of the 
veteran's complaints rather than a clinical finding.  

In view of the absence of medical evidence of a current 
disability of the left knee, left hip, left leg, left ankle, 
left foot, right hip, or back, these claims must be denied.


ORDER

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.


REMAND

Service medical records show that the veteran was seen in 
late June 1975 for complaint of right knee pain following an 
automobile accident.  The veteran underwent physical therapy 
in July 1975 and was put on physical profile for contusions 
of the right knee.  Also in November 1975, the veteran 
reported catching his foot in a hole while running.  A right 
ankle sprain was diagnosed.  

A VA examination was conducted in January 2004.  The examiner 
diagnosed a contusion to the right knee.  However, he did not 
provide an opinion as to whether the current disability is 
related to the injury noted in service.  Moreover, he cast 
some doubt on such a relationship by stating that the veteran 
insisted that the in-service injury was to his right thigh, 
not to the right knee.

Generally, an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and establishes that the veteran 
suffered an injury or disease in service, and indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this case, the 
evidence establishes a current disability of the right knee 
and an injury to the right knee/thigh in service.  A medical 
nexus opinion is therefore necessary to reach a decision on 
the claim.  

The veteran is seeking service connection for a substance 
abuse disorder as secondary to the other claims for which 
service connection is sought.  As a secondary claim, the 
claim of entitlement to service connection for a substance 
abuse disorder is contingent on the existence of a service-
connected disorder.  As such, adjudication of this claim must 
be deferred pending the outcome of the claim of entitlement 
to service connection for a right knee disorder.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right knee disability during the 
period of this claim, and pertaining to 
his claimed substance abuse disorder, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should obtain 
an opinion from the examiner who conducted 
the January 2004 VA examination.  The 
examiner is asked to review the claim file 
and his previous examination results and 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the right knee disorder diagnosed by him 
in January 2004 is etiologically related 
to the veteran's military service.  If the 
January 2004 examiner believes that 
another examination is necessary, such 
should be scheduled.  

If the January 2004 examiner is not 
available, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of any right 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.

If the veteran is found to have any right 
knee disorder, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.  

If a VA examination is determined to be 
necessary, the veteran should be notified 
of the consequences for a failure to 
report for scheduled examinations, and he 
should be provided with the specific 
language of 38 C.F.R. § 3.655.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
 
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


